t c summary opinion united_states tax_court renee muhammad petitioner v commissioner of internal revenue respondent docket no 5970-04s filed date renee muhammad pro_se william l blagg and laura a mckenna for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for after concessions the issues remaining for decision are whether petitioner is entitled to deductions on schedule a itemized_deductions in excess of those allowed by respondent and an education credit background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in fort lauderdale florida at the time the petition was filed petitioner a second grade teacher timely filed her electronic form_1040 u s individual_income_tax_return for on schedule a petitioner claimed itemized_deductions of dollar_figure on form_8863 education credits petitioner claimed an education credit of dollar_figure petitioner's itemized_deductions consisted of noncash contributions of dollar_figure cash contributions of dollar_figure taxes of dollar_figure and miscellaneous expenses of dollar_figure subject_to the percent of adjusted_gross_income limitation or dollar_figure petitioner did not provide any substantiation for her claimed 1respondent concedes that petitioner is entitled to a charitable_contribution_deduction of dollar_figure and a deduction for union dues of dollar_figure deductions except some receipts for manicures the costs of which she deducted as ordinary and necessary business_expenses respondent disallowed all of petitioner's claimed itemized_deductions petitioner claimed an education credit for school supplies she had purchased for students in her class over the course of years petitioner did not have receipts for the items she claimed she purchased respondent disallowed petitioner's claimed education credit discussion the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deduction claimed 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir under sec_7491 the burden_of_proof may shift to the commissioner because petitioner failed to meet the requirements of sec_7491 the burden_of_proof does not shift to respondent petitioner has not provided any evidence that the expenditures were ordinary and necessary expenses of her employment as a teacher as opposed to personal expenditures made for herself or made gratuitously for her students she has not provided any evidence that would substantiate an allowance of itemized_deductions in excess of those allowed by respondent respondent's determination is sustained for eligible individuals sec_25a allows credits against tax for qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year the hope scholarship credit applies to percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year for education furnished to the eligible_student during any academic period beginning in such taxable_year as does not exceed dollar_figure plu sec_50 percent of such expenses so paid as exceeds dollar_figure but does not exceed the applicable limit sec_25a in order to be eligible for the hope scholarship credit a student must be enrolled at least half time at an eligible_educational_institution for any portion of the taxable_year sec_25a and the lifetime_learning_credit is an amount equal to percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year for education furnished during any academic period beginning in such taxable_year as does not exceed dollar_figure in the case of taxable years beginning before date see sec_25a sec_25a defines qualified_tuition_and_related_expenses as tuition and fees required for the enrollment or attendance of the taxpayer the taxpayer's spouse or the taxpayer's dependent at an eligible_educational_institution petitioner is not entitled to a hope scholarship credit under sec_25a because she failed to even allege that she was a half-time_student for any portion of see sec_25a and petitioner is not entitled to a lifetime_learning_credit for because she failed to show that during she paid qualified_tuition_and_related_expenses within the meaning of sec_25a and as defined in sec_25a at trial she explained that the expenditures were paid for the benefit of her students over the course of years such expenditures do not constitute qualified_tuition_and_related_expenses under sec_25a respondent's disallowance of petitioner's claimed education credit is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
